455 F.2d 513
Willis ARNOLD, Petitioner-Appellant,v.Perry JOHNSON, Warden, State Prison of Southern Michigan,Respondent-Appellee.
No. 71-1692.
United States Court of Appeals,Sixth Circuit.
March 21, 1972.

Appeal from the United States District Court for the Eastern District of Michigan, Southern Division; Damon J. Keith, Judge.
Willis Arnold, in pro. per.
Frank J. Kelley, Atty. Gen., Robert A. Derengoski, Sol. Gen., Stewart H. Freeman, Asst. Sol. Gen., Lansing, Mich., for appellee, on brief.
Before EDWARDS and McCREE, Circuit Judges, and McALLISTER, Senior Circuit Judge.
PER CURIAM.


1
Appellant appeals from denial of his petition for writ of habeas corpus before the United States District Court for the Eastern District of Michigan.  He had previously been sentenced in state court for possession of marijuana to a term of 7 1/2 to 10 years.1


2
Appellant in this case contends that federal constitutional violations were committed during the course of his state court trial by an illegal search, prejudicial publicity, and the admission of incriminating hearsay testimony.


3
The facts pertaining to the search do not appear to be in dispute and we agree with the District Judge that they constitute probable cause for the arrest and consequently the search of defendant incident to said arrest.


4
We do not find any federal constitutional violation in the general newspaper articles concerning drug usage about which appellant protests.


5
The third issue, pertaining to hearsay evidence, does not appear to have been presented to the court below and as a consequence, will not be dealt with here.


6
The judgment of the District Court is affirmed.



1
 Petitioner may be in a position to seek state relief under a recent ruling of the Supreme Court of Michigan, People v. Sinclair, 194 N.W.2d 878 (decided March 9, 1972)